Case 2:16-cv-14005-AC-SDD ECF No. 57 filed 04/03/19      PageID.1101    Page 1 of 6




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF MICHIGAN

                              SOUTHERN DIVISION

DAVID N. ZIMMERMAN,                      )   Civ. No. 2:16-cv-14005-AC-SDD
Individually and on Behalf of All Others )
Similarly Situated,                      )   Hon. Avern Cohn
                                         )
                         Plaintiff,          CLASS ACTION
                                         )
                                         )   NOTICE OF SETTLEMENT AND
      vs.
                                         )   STIPULATED ORDER TO STAY
DIPLOMAT PHARMACY, INC., et al., )           PROCEEDINGS
                                         )
                         Defendants. )
                                         )


        Lead Plaintiffs David N. Zimmerman, William Kitsonas and the Government

Employees’ Retirement System of the Virgin Islands (collectively, “Plaintiffs”) and

defendants Diplomat Pharmacy, Inc., Philip R. Hagerman and Sean M. Whelan

(collectively, “Defendants”), and together with Plaintiffs (the “Parties”), hereby

stipulate and request as follows:

        WHEREAS, on April 11, 2017, the Plaintiffs filed the Amended Complaint for

Violations of the Federal Securities Laws (ECF No. 20) (the “Amended Complaint”)

in the above-captioned matter;

        WHEREAS, on January 19, 2018, the Honorable John Corbett O’Meara denied

Defendants’ Motion to Dismiss the Amended Complaint (ECF No. 36);



1546119_1
Case 2:16-cv-14005-AC-SDD ECF No. 57 filed 04/03/19          PageID.1102    Page 2 of 6




        WHEREAS, on February 16, 2018, this matter was reassigned to this Court

(ECF No. 40);

        WHEREAS, on August 9, 2018, the Court denied Defendants’ Motion for

Reconsideration (ECF No. 46);

        WHEREAS, on March 7, 2019, Plaintiffs filed their Motion for Class

Certification (ECF No. 56);

        WHEREAS, the Parties had reached agreement on a briefing schedule in

connection with Plaintiffs’ Motion for Class Certification, subject to Court approval;

        WHEREAS, the Parties have now reached an agreement in principle to settle

the claims and allegations in the action and are currently negotiating the terms of a

Stipulation of Settlement;

        WHEREAS, the Parties are undertaking their best efforts to agree upon and

execute a Stipulation for Settlement for presentation to the Court for preliminary

approval within twenty-one (21) days.

        THEREFORE, in the interest of facilitating the Parties’ resolution of the action

and preserving the resources of the Parties and the Court, the Parties agree and

stipulate that all proceedings in the above-captioned matter be stayed until April 22,

2019, on or before which the Parties expect to file a Stipulation of Settlement and

motion for preliminary approval with the Court. Nothing herein shall be deemed to

constitute a waiver of any rights, defenses, objections or any other application to any

1546119_1
Case 2:16-cv-14005-AC-SDD ECF No. 57 filed 04/03/19         PageID.1103     Page 3 of 6




court that any party may have with respect to the claims set forth in the Amended

Complaint.

        Based on the stipulation of the undersigned parties, and the Court being

otherwise fully advised in the premises, IT IS HEREBY ORDERED THAT:

        All proceedings in the above-captioned matter are hereby stayed until April 22,

2019. The Parties are to file a Stipulation of Settlement and motion for preliminary

approval on or before April 22, 2019.

        SO ORDERED.

Date: April 3, 2019

                                               s/Avern Cohn
                                               U.S. District Judge




1546119_1
Case 2:16-cv-14005-AC-SDD ECF No. 57 filed 04/03/19       PageID.1104    Page 4 of 6




The undersigned stipulate to the entry of this order.

DATED: April 2, 2019                     ROBBINS GELLER RUDMAN
                                          & DOWD LLP
                                         JONAH H. GOLDSTEIN
                                         MATTHEW I. ALPERT
                                         HILLARY B. STAKEM
                                         ALEXI H. PFEFFER-GILLETT


                                            /s/ Matthew I. Alpert (w/ permission)
                                                  MATTHEW I. ALPERT

                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101
                                         Telephone: 619/231-1058
                                         619/231-7423 (fax)

DATED: April 2, 2019                     GLANCY PRONGAY & MURRAY LLP
                                         LIONEL Z. GLANCY
                                         JOSHUA L. CROWELL


                                            /s/ Joshua L. Crowell (w/ permission)
                                                   JOSHUA L. CROWELL

                                         1925 Century Park East, Suite 2100
                                         Los Angeles, CA 90067
                                         Telephone: 310/201-9150
                                         310/201-9160 (fax)

                                         Counsel for Lead Plaintiffs and the Class




1546119_1
Case 2:16-cv-14005-AC-SDD ECF No. 57 filed 04/03/19   PageID.1105    Page 5 of 6




                                     VANOVERBEKE MICHAUD &
                                       TIMMONY, P.C.
                                     MICHAEL J. VANOVERBEKE (P42641)
                                     THOMAS C. MICHAUD (P46787)
                                     79 Alfred Street
                                     Detroit, MI 48201
                                     Telephone: 313/578-1200
                                     313/578-1201 (fax)
                                     mvanoverbeke@vmtlaw.com
                                     tmichaud@vmtlaw.com

                                     THE MILLER LAW FIRM, P.C.
                                     E. POWELL MILLER (P39487)
                                     SHARON S. ALMONRODE (P33938)
                                     950 W. University Dr., Suite 300
                                     Rochester, MI 48307
                                     Telephone: 248/841-2200
                                     248/652-2852 (fax)
                                     mln@millerlawpc.com
                                     ssa@millerlawpc.com

                                     Liaison Counsel for the Class

DATED: April 2, 2019                 SIDLEY AUSTIN LLP
                                     JAMES W. DUCAYET
                                     NILOFER UMAR


                                     /s/ James W. Ducayet (w/ permission)
                                              JAMES W. DUCAYET

                                     1 South Dearborn Street
                                     Chicago, IL 60603
                                     Telephone: 312/853-7000
                                     312/853-7036 (fax)
                                     jducayet@sidley.com
                                     numar@sidley.com

                                     Attorneys for Defendants

1546119_1
Case 2:16-cv-14005-AC-SDD ECF No. 57 filed 04/03/19   PageID.1106   Page 6 of 6




DATED: April 2, 2019                 HONIGMAN LLP
                                     NICHOLAS B. GORGA (P72297)
                                     ANDREW M. PAUWELS (P79167)

                                     /s/ Andrew M. Pauwels
                                             ANDREW M. PAUWELS

                                     660 Woodward Avenue
                                     2290 First National Building
                                     Detroit, MI 48226-3506
                                     Telephone: (313) 465-7640
                                     Facsimile: (313) 465-7641
                                     ngorga@honigman.com
                                     apauwels@honigman.com

                                     Attorneys for Defendants




1546119_1
